Briscoe, J.,
delivered the opinion of the Court.
The appeal in this case is for the purpose of obtaining a construction- of the will of Henrietta M. Hollyday, deceased, and of certain codicils thereto. The will was executed on the 20th day of May, 1887. The first and second codicils were executed on the 14th day of April, 1890, and the third codicil on the 20th of the same month. The first clause of the will contains the follow*465ing bequest: “It is my will that tbe interest or income arising from tbe sum of four thousand dollars of the funds of money now in the hands of Mrs. Richard C. Hollyday,. living at Ratcliffe, Talbot County, in the State aforesaid, belonging to me, and for which funds and the interest thereon I hold the obligations of Richard C. Hollyday, deceased, her husband, shall be paid over to my sister, Rebecca H. Hollyday, so lohg as she shall live, and at her death the said sum of four thousand dollars shall be divided and disposed of as follows, to wit: Two thousand thereof I then give to my nephew, Richard C. Hollyday, the son of my brother, Richard C. Hollyday, deceased; one thousand dollars to my nephew, Clarence Hollyday; five hundred dollars to my nephew, Richard Hollyday, of Readburne; two hundred dollars to Mrs. Richard 0. Hollyday, of Ratcliffe; two hundred dollars to my niece, Meta Hollyday; fifty dollars to my niece, Hannie Tilghman; and a like sum of fifty dollars to her son, Walter B. Tilghman.” By the second codicil to her will, she revokes the clause in her will leaving §500 to her nephew, Richard Hollyday, of Readburne, and directs this §500 to be divided equally between said Richard Hollyday and her niece, A. Maria Hollyday. And the third codicil, so far as it bears upon this case, is in these words : “Whereas, by my last will and testa•ment, duly executed and witnessed, I have given to my sister, Rebecca Hollyday, four thousand dollars, I do hereby revoke the said legacy, and instead of four thousand dollars, I hereby give to my said sister, at my death, three thousand dollars. I do hereby revoke the five hundred dollars by my said will to my nephew Richard Hollyday, and do hereby give to my said nephew and to his sister Maria Hollyday the said five hundred dollars, to my said nephew and his sister, Maria Holly-day, to be equally divided between them, ’ ’ &c., &c. The principal question, then, to be considered by this Court, *466is how far the first clause of the will is revoked or altered by the third codicil. The questions to be decided having been submitted to the Court belorv in the form of a special case stated, the Court held :
1st. That the legacy of three thousand dollars, bequeathed to Rebecca H. Hollyday by the third codicil to the will, is an absolute legacy.'
2nd. That said legacy of three thousand dollars is a general legacy, and not a special legacy, and that it is not payable out of the four thousand dollars mentioned in the first clause of the will, but is payable only out of the general personal estate of the testatrix. But to this construction of the will we cannot assent. To do so would manifestly defeat the intention of the testatrix in the testamentary disposition of her property. It is admitted by ah agreement in the case, “that after deducting the specific legacies mentioned in the will, including the legacies, amounting to four thousand dollars, to the plaintiffs, after the death of Rebecca H. Hollyday, and the costs and expenses of administration, there will be no residuary estate out of which to pay the three thousand dollars left by the third codicil of the will, or, if any, much less than would be sufficient to pay said legacy.” Now, it is a well established rule in the construction of wills that they must be so construed as to give effect to every part of them, if possible, and the whole must be considered, in order to ascertain the testator's intentions; and we are of the opinion that the object and intention of the testatrix in making the third codicil to her will, was simply to substitute an income on $3,000 for life in the place of the income on $4,000 for life bequeathed by the first clause of the will to her sister. And it is equally as plain that this substituted legacy is payable out of the same fund as the legacy given by the will. To hold otherwise would defeat one of the objects of her bounty, and leave her sister abso*467lut-ely unprovided for by the will, which could not have been her intention when said codicil was made. The second codicil revokes the legacy of five hundred dollars to her nephew Richard Hollyday, and bequeaths it to be equally divided between him and his sister Maria Hollyday, and with this exception, the first clause of the will remains unaffected by the codicil. The only other question presented, is as to the disposition of the remaining $1,000; and this, we think, is immediately •divisible pro rata among those entitled to the estate under the first clause of the will, other than Richard -and Maria Hollyday, who are entitled to be paid five hundred dollars out of the one thousand to be distributed; and upon the death of Rebecca H. Hollyday the $3,000 is to be divided among them in like manner. We shall, therefore, reverse the decree appealed from, and remand the cause so that a decree can be passed in accordance with these views. The costs to be paid out of the estate in the hands of the executor.
(Decided 17th June, 1891.)

Decree reversed, and cause remanded.